A majority of the court are of the opinion that the petition is duly presented as a petition for rehearing. It certainly is, unless the rule established in Hodges v. New England Screw Co.3 R.I. 9, has been annulled, or unless the case itself has been or ought to be overruled upon this point. We do not find that the rule has been annulled, and we do not think the case has been or ought to be overruled. The rule adopted in Hodges v. New EnglandScrew Co. is, that a petition for rehearing may be filed at any time within a year after the entry of the final decree, by analogy to the rule in relation to new trials in suits at law. In England a petition for rehearing is in order at any time after the decree is entered and before it is enrolled; there being an interval of more or less duration between the entry and the enrolment. In this country we have no enrolment, the entry itself being for most purposes equivalent to an enrolment. The English practice is therefore inapplicable in this country. Some time after the entry of the decree must be allowed for the petition for rehearing, or the proceeding will have no place in our practice; for, technically speaking, a petition for rehearing is not in order until after the decree has been entered. It is true that in our practice cases are often *Page 606 
reheard before the decree is entered; but the practice is irregular, and such a rehearing is to be considered rather as a reargument than as a rehearing technically so called. We think it is desirable to retain the proceeding for reasons stated inHodges v. New England Screw Co., and in order to retain it we must allow some time for presenting the petition; and we know of no better limitation than that of one year, by analogy to the rule in relation to new trials in suits at law. The motion to dismiss the petition is therefore overruled. The demurrer, being irrelevant, is also overruled.